

115 HR 415 IH: GEAR UP for Counseling
U.S. House of Representatives
2017-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 415IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2017Mrs. Lawrence introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend GEAR UP to require that schools receiving funding under the program provide students with
			 access to academic and mental health counseling services, and for other
			 purposes.
	
 1.Short TitleThis Act may be cited as GEAR UP for Counseling. 2.Requirement of academic and mental health counselingSection 404D(a) of the Higher Education Act of 1965 (20 U.S.C. 1070a–24(a)) is amended by adding at the end the following new paragraph:
			
 (5)Providing participating students access to academic and mental health counseling services.. 3.Authorization of AppropriationsSection 404H of the Higher Education Act of 1965 (20 U.S.C. 1070a–28) is amended by striking 2009 and inserting 2018.
		